BRICKELL, J.
The most favorable aspect for the appellants, in which the evidence tended to present the case, is, that the account sued on was contracted partly for necessaries, and partly for goods purchased to be resold by the wife as a trader. For goods purchased by the wife, not for supplying the necessities of her family, but for resale, her separate estate is not chargeable ; nor was the husband liable in invitum, at common law, for goods so purchased by her. But when a debt is contracted partly for necessaries, and partly in the purchase of goods for resale, neither the liability of the husband, nor the statutory liability of the wife’s separate estate for the necessaries, is discharged, because there is not a liability for the goods purchased for resale. The proposition asserted in the charge asked, when applied to the evidence, is, that the absence of a liability for the goods purchased for resale discharged the liability for necessaries. The charge did not assert a correct proposition, and was properly refused.
The judgment of the city court is affirmed.